Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-15 are presented for examination.

                                 	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-15 of the instant application are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over some claims of U.S. Patent No. 10,516,979.
Regarding claim 1, 7, 8, 13-15, claims 1, 12, 1, 1, 12 and 1 of U.S. Patent No. 10,516,979 contain every element of claims  1, 7, 8, 13-15 of the instant application and as such anticipate claims  1, 7, 8, 13-15 of the instant application.  Although the conflicting claims are not identical, they are not patentably distinct from each other because modifications are obvious.
As to the remaining claims 2-6, 9-12, they are also rejected under obvious type double patenting as stated in claims  1, 7, 8, 13-15 above. 

				Art Rejection
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(e) the invention was described in (1) an application or patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-15 are rejected under pre-AIA  35 U.S.C. 102€ as being anticipated by Wolfe, US Pub. No.20110040603.
As to claim 1, Wolfe discloses a system for establishing an electronic communication between at least two user computing devices, comprising:
a processor that processes profile data including a first tier and a second tier, the profile data corresponding to each of a first user computing device and a second user computing device;
a processor that receives search criteria established for a user of each of the first computing device or the second user computing device and a processor that identifies a match between the first and second user computing devices based on the profile data and the search criteria of the first and second user computing devices (filtering and/or weighting detected potential clients according to search criteria such as the detected population of mobile device users, see fig.1, [0024] and [0044] to [0045));
a processor that, in response to identifying the match, informs the user of one of the first or second user computing devices of a presence of the other of the first or second user computing devices by providing at least one data element of the first tier of profile data of the other of the first or second user computing device to display in a first list on the one of the first or second user computing devices, wherein in the first tier, a first amount of information related to the profile data is displayed at the one of the first and second user computing devices in response to the match (determining the appropriate location for individual service providers based at least partially on the predicted customers associated with mobile devices base; and/or determining the appropriate quantity of service providers, see [0046- [0048])  ; and
a processor that receives device selection data from the user of the other of the first or second user computing device, which in response to a selection of the one of the first and second user computing devices from a second list, authorizes the second tier of profile data of the other of the first or second user computing device to be displayed on the one of the first or second user computing devices, wherein the second tier is displayed only subsequently and in response to a mutual selection where the user of the second computing device is selected by the user of the first computing device and the user of the first computing device is selected by the user of the second computing device, wherein the second tier of the profile data includes a second amount of information (implementing historical location information, such as how reliable the source of the client location data is, the day of the week, time-of-day, and/or season of the year, the person's level of movement, the average or composite activity level of the potential clients within a region, and/or a change in a level of activity of individuals and/or groups of people over time, see [0065] to [0067]).

As to claim 2, Wolfe discloses a processor that outputs a first list of computing device users for display on the first user computing device and outputs a second list of computing device users for display on the second user computing device, wherein the first list includes a user of the second user computing device and the second list includes the user of the first user computing device (see [0039] to [0042]).

As to claim 3, Wolfe discloses the first amount of information includes a screen name or picture (see [0038] to [0044]).

As to claim 4, Wolfe discloses the second amount information is increased as compared to the first amount of information (see [0038] to [0045]).

As to claim 5, Wolfe discloses wherein the second amount information includes user selection data, location, status or other user personal information (see [0038] to [0045]).

As to claim 6, Wolfe discloses the processor identifies from the second tier which information to extract and transmit for display in response to the user of the one of the first or second user computing devices selecting the other of the first or second user computing devices or the user of the other of the first or second user computing devices selecting the first of the first or second user computing devices (see [0040] to [0048]).

As to claim 7, Wolfe discloses system for establishing an electronic communication between at least two user computing devices, comprising:
a processor that receives and processes registration data regarding a user of a first user computing device and a user of a second user computing device and generates a user account that includes profile data of the registration data, location data regarding a location of the first and second computing devices, and a set of search criteria (filtering and/or weighting detected potential clients according to search criteria such as the detected population of mobile device users, see fig.1, [0024] and [0044] to [0045]);
a storage device that stores the registration data, the location data, and the set of search criteria of each of the first and second user computing devices and a processor that identifies one or more attributes of the registration data, the location data, and the set of search criteria that are common to the first and second user computing devices (determining the appropriate location for individual service providers based at least partially on the predicted customers associated with mobile devices base; and/or determining the appropriate quantity of service providers, see [0046- [0048]);
a processor that informs the user of one of the first or second user computing devices of a presence of the other of the first or second user computing devices by providing at least one data element of a first tier of the profile data in a first list displayed on the one of the first or second user computing devices; and a processor that receives selection data from a second list of the user of the other of the first or second user computing device, which authorizes the processor to provide a second tier of profile data of the other of the first or second user computing device to the one of the first or second user computing devices, wherein the second tier of profile data of the one of the first or second user computing devices and the second tier of profile data of other of the first of second user computing devices is displayed subsequently and only after a mutual selection where the user of the second computing device is selected by the user of the first computing device from the first list and the user of the first computing device is selected by the user of the second computing device from the second list (implementing historical location information, such as how reliable the source of the client location data is, the day of the week, time-of-day, and/or season of the year, the person's level of movement, the average or composite activity level of the potential clients within a region, and/or a change in a level of activity of individuals and/or groups of people over time, see [0065] to [0067)).

As to claim 8, Wolfe discloses a collaboration system for establishing a communication between a plurality of mobile devices, comprising:
a processor that receives registration data from a plurality of mobile devices, each mobile device including profile data, a processor that determines a match between profile data of a first mobile device and a second mobile device based on a common data profile element or search criteria of the first or second mobile device, the match further determined from location information of the first and second mobile devices (filtering and/or weighting detected potential clients according to search criteria such as the detected population of mobile device users, see fig.1, [0024] and [0044] to [0045];
a processor that generates and outputs to the first mobile device in response to the match a first list of user identifications, the first list including an identification of a user of the second mobile device that includes a first tier of profile data of the second mobile device and a processor that generates and outputs to the second mobile device in response to the match a second list of user identifications, the second list including an identification of a user of the first mobile device that includes a first tier of profile data of the first mobile device (determining the appropriate location for individual service providers based at least partially on the predicted customers associated with mobile devices base; and/or determining the appropriate quantity of service providers, see [0046- [0048]);
a processor that provides an option on the mobile device display for the user of the first mobile device to select or not to select the identification of the user of the second mobile device from the first list and  a processor that provides an option on the mobile device display for the user of the second mobile device to select or not to select the identification of the user of the first mobile device from the second list and  a processor that, in response to the users of each of the first and second computing devices selecting the identifications of each other, generates a notification at the first mobile device of at least one of a location or a second tier of profile data of the second mobile device and that generates a notification at the second mobile device of at least one of a location or a second tier of profile data of the first mobile device, wherein a common profile data element includes at least one of a shared same user status, user selections, personal details or a location at which the first and second mobile devices are currently located and a processor that establishes an electronic communication between the first mobile device and the second mobile device only in response to a mutual selection by the user of the first mobile device of the identification of the second mobile device user from the first list and selection by the user of the second mobile device of the identification of the first mobile device user from the second list (implementing historical location information, such as how reliable the source of the client location data is, the day of the week, time-of-day, and/or season of the year, the person's level of movement, the average or composite activity level of the potential clients within a region, and/or a change in a level of activity of individuals and/or groups of people over time, see [0065] to [0067]).

As to claim 9 Wolfe discloses a processor configured to not display the second tier of profile data of the first or second mobile device on the first or second mobile device, and further to not provide the first and second mobile device with a notification of at least one of the location or the second tier of the profile data of the first and second mobile device in response to a non-mutual selection comprising selecting by the user of the first mobile device the identification of the second mobile device user from the first list and the second mobile device user failing to select the identification of the first mobile device user from the second list (see [0034] to [0042]).

As to claim 10, Wolfe discloses wherein in the first tier, a first amount of information related to the profile data is displayed at the first and second mobile devices in response to the match, and in the second tier, a second amount of information greater than the first amount of information is displayed, the second tier displayed subsequently and only in response to the mutual selection (see [0042] to [0050]).

As to claim 11, Wolfe discloses system for establishing an electronic communication between at least two mobile devices comprising:
a processor that identifies a match between first and second mobile devices of the at least two mobile devices in response to processing a combination of search criteria for a user of each of the first and second mobile devices, profile data of the first and second mobile devices, and location information of the first and second mobile devices (filtering and/or weighting detected potential clients according to search criteria such as the detected population of mobile device users, see fig.1, [0024] and [0044] to [0045];
a processor that in response to the match generates and outputs to the first mobile device a first list of user identifications, the first list including an identification of the user of the second mobile device comprising a first tier of profile information, and generates and outputs to the second mobile device a second list of user identifications, the second list including an identification of the user of the first mobile device comprising a first tier of profile information (determining the appropriate location for individual service providers based at least partially on the predicted customers associated with mobile devices base; and/or determining the appropriate quantity of service providers, see [0046- [0048]); and
a processor that receives a first electronic selection of the identification of the second mobile device from the first list on the first mobile device and a second electronic selection of the identification of the first mobile device from the second list on the second mobile device, and in response forms the electronic communication between the first and second mobile devices and displays on the first mobile device a second tier of profile information of the user of the second mobile device and displays on the second mobile device a second tier of profile information of the user of the first mobile device, wherein second tier profile information may include user selection data, location, status or other user personal information (implementing historical location information, such as how reliable the source of the client location data is, the day of the week, time-of-day, and/or season of the year, the person's level of movement, the average or composite activity level of the potential clients within a region, and/or a change in a level of activity of individuals and/or groups of people over time, see [0065] to [0067]).

As to claim 12, Wolfe discloses a system for establishing an electronic communication between at least two mobile devices, comprising:
a processor that generates and outputs to the first mobile device a first list of user identifications, the first list including an identification of the user of the second mobile device, and generates and outputs to the second mobile device a second list of user identifications, the second list including an identification of the user of the first mobile device (filtering and/or weighting detected potential clients according to search criteria such as the detected population of mobile device users, see fig.1, [0024] and [0044] to [0045]); and
a processor that forms an electronic communication between the first mobile device and the second mobile device in response to the user of the first mobile device selecting the identification of the user of the second mobile device from the first list and the user of the second mobile device selecting the identification of the user of the first mobile device from the second list (determining the appropriate location for individual service providers based at least partially on the predicted customers associated with mobile devices base; and/or determining the appropriate quantity of service providers, see [0046- [0048]) and 
prevents an electronic communication from being formed between the first mobile device and second mobile device in response to the user of the first mobile device failing to select the identification of the user of the second mobile device from the first list or the user of the second mobile device failing to select the identification of the first mobile device user from the second list (implementing historical location information, such as how reliable the source of the client location data is, the day of the week, time-of-day, and/or season of the year, the person's level of movement, the average or composite activity level of the potential clients within a region, and/or a change in a level of activity of individuals and/or groups of people over time, see [0065] to [0067]).

As to claim 13, Wolfe discloses a computer program executed by a mobile device, comprising: 
computer program code for a user of a mobile device to enter profile data; computer program code that receives information about a match between profile data of the user and at least one other mobile device; computer program code that displays, in response to the match between profile data of the user and at least one other mobile device, a first list of user identifications, the first list including an identification of a user of the at least one other mobile device (filtering and/or weighting detected potential clients according to search criteria such as the detected population of mobile device users, see fig.1, [0024] and [0044] to [0045];
computer program code that provides an option for the user to select or not to select the identification of the user of the at least one other mobile device from the first list of user identifications; and computer program code that provides for an electronic communication between the user's device (determining the appropriate location for individual service providers based at least partially on the predicted customers associated with mobile devices base; and/or determining the appropriate quantity of service providers, see [0046- [0048]); and 
the at least one other mobile device in response to the user selecting the identification of the user of the at least one other mobile device and the user of the at least one other device user selecting the user from a second list of user identifications (implementing historical location information, such as how reliable the source of the client location data is, the day of the week, time-of-day, and/or season of the year, the person's level of movement, the average or composite activity level of the potential clients within a region, and/or a change in a level of activity of individuals and/or groups of people over time, see [0065] to [0067]).

As to claim 14, Wolfe discloses a computer-implemented method for establishing an electronic communication between two user computing devices, comprising: providing an application through which a user of a first user computing device enters registration data including profile data; displaying received information about a match between one or more attributes of the registration data, location data, and a set of search criteria that are common to the first user computing device and a second user computing device, the information including a first list of user identifications, the first list including an identification of a user of the second user computing device (filtering and/or weighting detected potential clients according to search criteria such as the detected population of mobile device users, see fig.1, [0024] and [0044] to [0045];
displaying an option for the user to select or not to select the identification of the user of the second user computing device from the first list of user identifications (determining the appropriate location for individual service providers based at least partially on the predicted customers associated with mobile devices base; and/or determining the appropriate quantity of service providers, see [0046- [0048]);   and 
controlling an electronic communication between the first user computing device and the second user computing device in response to the user selecting the identification of the user of the at least one other mobile device from the first list and the user of the at least one other device user selecting the user from a second list, including controlling a display of the profile data to generate a notification informing the users of the first and second user computing devices that the user of the first user computing device selected the second user computing device and the second user selected the first user computing device . (implementing historical location information, such as how reliable the source of the client location data is, the day of the week, time-of-day, and/or season of the year, the person's level of movement, the average or composite activity level of the potential clients within a region, and/or a change in a level of activity of individuals and/or groups of people over time, see [0065] to [0067]).

As to claim 15, Wolfe discloses collaboration system for establishing a communication between a plurality of mobile devices, comprising:
a database that stores profile data corresponding to each of a first user computing device and a second user computing device, wherein the database arranges the profile data into a first tier and a second tier; and a processor that: receives search criteria established for a user of each of the first computing device or the second user computing device (filtering and/or weighting detected potential clients according to search criteria such as the detected population of mobile device users, see fig.1, [0024] and [0044] to [0045];
identifies a match between the first and second user computing devices based on the profile data and the search criteria of the first and second user computing devices and informs the user of one of the first or second user computing devices of a presence of the other of the first or second user computing devices by providing at least one data element of the first tier of profile data of the other of the first or second user computing device to display in the first list on the one of the first or second user computing devices (determining the appropriate location for individual service providers based at least partially on the predicted customers associated with mobile devices base; and/or determining the appropriate quantity of service providers, see [0046- [0048]);
receives device selection data from the user of the other of the first or second user computing device; and in response to a mutual selection where the user of the second computing device is selected by the user of the first computing device and the user of the first computing device is selected by the user of the second computing device, provides the second tier of profile data of the other of the first or second user computing device for display at the one of the first or second user computing devices  (implementing historical location information, such as how reliable the source of the client location data is, the day of the week, time-of-day, and/or season of the year, the person's level of movement, the average or composite activity level of the potential clients within a region, and/or a change in a level of activity of individuals and/or groups of people over time, see [0065] to [0067]).
Conclusion
5.         Claims  1-15 are rejected.
6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Any response to this action should be mailed to:
Commissioner for patents
P O Box 1450
Alexandria, VA 22313-1450



/KHANH Q DINH/Primary Examiner, Art Unit 2458